         Case 7:19-cv-00779-LSC Document 19 Filed 07/15/19 Page 1 of 2                  FILED
                                                                                2019 Jul-15 PM 02:42
                                                                               U.S. DISTRICT COURT
                                                                                   N.D. OF ALABAMA


                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF ALABAMA
                          WESTERN DIVISION
 ELIZABETH ANN                            )
 SWEARINGEN, et al.,                      )
                                          )
         Plaintiffs,
                                          )
                                                        7:19-cv-00779-LSC
   v.                                     )
                                          )
 JUUL LABS INC, et al.,
                                          )
         Defendants.                      )
                                          )

                                       Order

        The Court acknowledges receipt of Plaintiffs’ Notice of Voluntary Dismissal

of Plaintiff Elizabeth Ann Swearingen’s claims without prejudice. (Doc. 7.)

Accordingly, the claims of Plaintiff Elizabeth Ann Swearingen are dismissed without

prejudice. The claims of Plaintiff John Thomas Via Peavy remain pending.

        Also before this Court is Defendants’ Motion for Extension of Time to

Respond to the Complaint (doc. 8); Defendant Juul Labs Inc.’s Motion to Transfer

or to Stay (doc. 12); Defendants’ Motion to Defer Responsive Pleading Deadline and

Stay Discovery Pending Resolution of the Motion to Transfer or Stay (doc. 13); and

the parties’ Joint Motion to Set Briefing Schedule (doc. 18).

        Defendants’ Motion to Defer Responsive Pleading Deadline and Stay

Discovery Pending Resolution of the Motion to Transfer or Stay (doc. 13) is

                                     Page 1 of 2
        Case 7:19-cv-00779-LSC Document 19 Filed 07/15/19 Page 2 of 2




GRANTED. Accordingly, Defendants’ Motion for Extension of Time to Respond

to the Complaint (doc. 8) is TERMINATED AS MOOT.

      The parties’ Joint Motion to Set Briefing Schedule (doc. 18) is GRANTED in

PART and DENIED in PART. Plaintiffs have fourteen (14) days from the date of

this Order to respond to Defendant Juul Labs Inc’s Motion to Transfer or to Stay

(doc. 12). Plaintiffs’ response shall not exceed thirty (30) double-spaced pages.

Defendants will thereafter have seven (7) days to file a reply, not to exceed five (5)

double-spaced pages. The type size for all submissions must be at least 14 points,

except that footnotes may be in 12-point type. After the briefing period has expired,

the Court will take the Motion to Transfer (doc. 12) under consideration without

further notice to the parties.

      DONE and ORDERED on July 15, 2019.


                                              _____________________________
                                                      L. Scott Coogler
                                                 United States District Judge
                                                                                 195126




                                     Page 2 of 2
